United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3258
                                   ___________

Maurice Sanders,                       *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Fayetteville City Police Department;   *
Capt. Tabor; Tim Helder, Assistance    *         [UNPUBLISHED]
Chief of Police; Darren Moss,          *
Patrolman; Chris W. Weber, Patrolman; *
Sgt. Brown; Dan Coody, Mayor,          *
Fayetteville, Arkansas; Rick Hoyt;     *
Lori Shue, Prosecutor Coordinator,     *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: December 8, 2005
                                Filed: December 13, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Maurice Sanders brought a 42 U.S.C. § 1983 action for
damages and other relief against the Fayetteville Police Department (FPD), its Chief
of Police, its Assistant Chief of Police, Officers Darren Moss and Chris Weber,
Sergeant Brown, Captain Tabor, the Mayor of Fayetteville, and Lori Shue, a
prosecutor. Mr. Sanders’s claims arise from his two arrests in 2002. The district
court1 dismissed all of the claims prior to service except Mr. Sanders’s claims against
Sergeant Brown, and dismissed those claims without prejudice after the United States
Marshals Service was unable to locate and serve him. We affirm the district court’s
orders.

       Specifically, the district court correctly concluded that Mr. Sanders could not
maintain his claims against the FPD, because it is not capable of being sued;
Ms. Shue, because of prosecutorial immunity; the Chief and Assistant Chief of Police,
and the Mayor of Fayetteville, because Mr. Sanders sought to hold them liable based
solely on their general supervisory responsibilities; and Captain Tabor, because his
purportedly inadequate investigation of Mr. Sanders’s treatment during his arrest and
detention did not deprive Mr. Sanders of “any rights, privileges, or immunities”
giving rise to a claim under section 1983.

       Further, the dismissal of Sergeant Brown was compelled by the Marshals’
inability to locate and serve him. The dismissal of Mr. Sanders’s claim that Officer
Weber threw his tools into the bed of his truck was also proper, because Mr. Sanders
did not allege any resulting loss. As to Mr. Sanders’s claim that he was improperly
denied a blood alcohol test and a breath test, the police have no constitutional duty
to provide such tests, see Arizona v. Youngblood, 488 U.S. 51, 59 (1988), and we
also find no abuse of discretion in the court’s refusal to entertain Mr. Sanders’s
request for injunctive relief as to his then-pending state criminal proceedings, see
Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005) (under abstention doctrine of
Younger v. Harris, 401 U.S. 37 (1971), federal courts abstain from hearing cases


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.

                                         -2-
involving ongoing state judicial proceeding that implicates important state interests
and affords adequate opportunity to raise federal questions).

       Finally, Mr. Sanders’s remaining claims that Officer Moss misrepresented the
working condition of his seat belts, and that Mr. Sanders’s first arrest resulted from
a racially motivated stop without reasonable suspicion, are barred by Heck v.
Humphrey, 512 U.S. 477 (1994). See Gibson v. Superintendent of N.J. Dep’t of Law,
411 F.3d 427, 451-52 (3d Cir. 2005) (stop based solely on pattern and practice of
racial profiling, without any reasonable suspicion, is unlawful and evidence
discovered excludable, and thus implies conviction was improper, triggering Heck
bar); Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996) (per curiam) (allegations
that defendants lacked probable cause to arrest him and brought unfounded criminal
charges challenge validity of conviction and are Heck-barred).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motions on appeal.
                   ______________________________




                                         -3-